 Case 1:17-cv-00817-EGB Document 45 Filed 03/14/19 Page 1 of 4




   In the United States Court of Federal Claims
                                No. 17-817C
                          (Filed: March 14, 2019)

  **********************

  CRAIG PATTY and CRAIG THOMAS
  EXPEDITORS, LLC,

                        Plaintiffs,

  v.

  THE UNITED STATES,

                        Defendant.

  **********************
                                      ORDER

        On December 20, 2018, plaintiffs filed a motion to compel defendant
to provide complete answers to discovery requests pursuant to Rule 37 of the
Rules of the United States Court of Federal Claims (“RCFC”). The
government responded on February 15, 2019, after the delay due to a lapse
of appropriations to the Department of Justice was resolved. We held
argument on the motion, along with the post-discovery conference, on March
14, 2019. Because the government’s responses were sufficient, we deny
plaintiffs’ motion.

       Plaintiffs’ discovery requests sought responses to what legal and
factual issues the government believes are disputed. Plaintiffs’ Requests for
Admission 1 and 2 state:

               Request for Admission No. 1. Subject to the arguments
       made in Defendant’s Motion to Dismiss, admit or deny that the
       Government’s actions, as alleged in Plaintiffs’ Complaint
       (filed June 16, 2017), constitute a taking pursuant to the Fifth
       Amendment of the United States Constitution.

              Request for Admission No. 2. Admit or deny that the
  Case 1:17-cv-00817-EGB Document 45 Filed 03/14/19 Page 2 of 4



       only issue to be determined as a matter of fact at the trial of this
       case is the amount of just compensation due Plaintiffs for the
       taking of the property.

Pls.’ Mot. to Compel Ex. 6, 10.

       The government denied both. Defendant explained in its answers to
Interrogatories 1, 3, and 5 that it disputes other elements of the takings claim.
In Interrogatory 1, plaintiffs ask the government to “state every basis on
which you contend that the Government’s actions, as alleged in Plaintiffs’
Complaint (filed June 16, 2017), did not constitute a taking pursuant to the
Fifth Amendment of the United States Constitution.” Id. at 6. The
government’s response reflects which elements of the takings claim it
disputes:

              [P]laintiffs did not plead facts establishing that each
       element of a taking pursuant to the Fifth Amendment occurred.
       Defendant maintains, for the reasons stated in its motion to
       dismiss plaintiffs’ complaint, that the Government’s actions do
       not, as a matter of law, constitute a taking. Defendant also
       disputes that the damage to the truck was a foreseeable result
       of the Government’s actions. Additionally, even if the Court
       finds there to be a taking, defendant maintains that the nature
       and duration of the taking remain at issue, in addition to the
       amount of just compensation. Moreover, plaintiffs did not
       plead facts establishing a binding contract with the
       Government, nor did one exist. No Government agents, with
       authority to bind the Government to a contract, were fully
       aware of the facts relevant to establish liability in this case.

Id. at 6-7.

       Plaintiffs believe that the government’s responses to Interrogatories
1, 3, and 5 are incomplete because they do not state directly the issues that
the government disputes. Plaintiffs suggested that a conference with the
court may be another way to resolve this issue. The government contends
that modification or supplementation of its interrogatory responses is
unnecessary because it answered fully.

      Rule 33(a)(2) provides that “[a]n interrogatory may relate to any
matter that may be inquired into under RCFC 26(b)[,]” namely, “any
                                        2
  Case 1:17-cv-00817-EGB Document 45 Filed 03/14/19 Page 3 of 4



nonprivileged matter that is relevant to any party’s claim or defense and
proportional to the needs of the case . . . .” Rule 33(b)(3) obligates the
responding party to “fully” answer each interrogatory. If the responding
party fails to answer, “a party seeking discovery may move for an order
compelling an answer . . . .” RCFC 37(a)(3)(B)(iii). If the answers sought
are unreasonably cumulative, duplicative, or can be obtained from a more
convenient or less burdensome source, the court must limit discovery. See
RCFC 26(b)(2)(C).

       Although defendant may not have phrased its answers to the
interrogatories as clearly as plaintiffs hoped, the government did answer
fully. The government explained its position: elements of plaintiffs’ takings
claim are in dispute other than police power and the amount of just
compensation.

       At this stage, discovery has concluded and, along with discussion of
the motion to compel, we held the post-discovery conference on March 14.
See RCFC App. A ¶ 11. During the conference, defendant further clarified
its position on the factual and legal issues in dispute, the parties discussed
“the evidence and decisional law that each side offers in support of its
position,” and they represented that trial is the best way to resolve this matter.
Id. In sum, because defendant answered the interrogatories fully and the
issues that plaintiffs raised were addressed at the post-discovery conference,
we deny plaintiffs’ motion.

      Pursuant to the parties’ representations during the March 14
conference, we adopt the following pretrial schedule:

       1. The parties shall hold the meeting of counsel and make initial
          exchanges during the week of April 15, 2019.

       2. Plaintiffs shall file their pretrial memorandum, witness list, and
          exhibit list on or before April 24, 2019.

       3. The government shall file its responsive pretrial memorandum,
          witness list, and exhibit list on or before May 17, 2019.

       4. Plaintiffs may file a reply, if any, on or before May 22, 2019.

       5. The government may file a reply, if any, on or before May 31,
          2019.
                                        3
Case 1:17-cv-00817-EGB Document 45 Filed 03/14/19 Page 4 of 4




    6. The court will hold the pre-trial conference by telephone on June
       12, 2019, at 10:00 a.m. (Eastern).

    7. Trial shall be held during the week of June 24, 2019, in Houston,
       Texas, with the location of the courthouse to be circulated at a later
       date.


                                        s/Eric G. Bruggink
                                        ERIC G. BRUGGINK
                                        Senior Judge




                                    4
